UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: April 3, (Date of earliest event reported) TLC Vision Corporation (Exact name of registrant as specified in its charter) New Brunswick (State or other jurisdiction of incorporation) 000-29302 (Commission File Number) 980151150 (IRS Employer Identification Number) 5280 Solar Drive, Suite 100 (Address of principal executive offices) L4W 5M8 (Zip Code) 636-534-2300 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item Amendment No. 2 to credit Agreement Item 9.01. Financial Statements and Exhibits (a) Financial statements: None (b) Pro forma financial information: None (c) Shell company transactions: None (d) Exhibits 99.1 Press Release of TLC Vision Corporation dated April 3, 2009 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: April 3, 2009 TLC VISION CORPORATION By: /s/ James J Hyland James J Hyland VP Investor Relations Exhibit Index Exhibit No. Description 99.1 Press Release of TLC Vision Corporation dated April 3, 2009 PRIVILEGED AND CONFIDENTIAL FOR SETTLEMENT PURPOSES ONLY SUBJECT TO FEDERAL RULES OF EVIDENCE §408 AND OTHER APPLICABLE CONFIDENTIALITY RULES Execution Copy Dated as of March 31, 2009 TLC
